Mr. Justice Lawrence delivered the opinion of the Court: This record presents solely a question of fact, to-wit, whether appellant had received the money on the sale of the cattle upon which appellee held a lien, or enough of the money to pay the amount going to appellee. On this point the testimony is contradictory, the appellee and Priest swearing that appellant had stated to them he had received the money, and appellant swearing he had received only $2500, for which he had accounted. In this state of the evidence, we can not say the verdict was so clearly against its weight as to justify us in setting it aside. Judgment affirmed.